Citation Nr: 1716211	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  06-06 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to a rating in excess of 10 percent prior to November 10, 2014, and a rating in excess of 20 percent thereafter for degenerative joint disease (DJD) of the lumbosacral spine on an extraschedular basis.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy on an extraschedular basis.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy on an extraschedular basis.

7.  Entitlement to compensation under 38 U.S.C. § 1151 (West 2014) for diabetes. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1972 to May 1973.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Regional Office (RO) in Chicago, Illinois of the Department of Veterans Affairs (VA).

In August 2007, the Veteran testified at a Board hearing before a Veterans Law Judge at the RO.

In March 2008 and January 2010, the Board remanded this case for additional development.

In a March 2012 decision, the Board denied, in pertinent part, the claims for service connection for a deviated nasal septum, PTSD, and a right leg disorder.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued an Order that granted a Joint Motion for Partial Remand (JMPR) filed by counsel for both parties, vacated the Board's March 2012 decision, and remanded the matter for action in compliance with the JMPR.  In June 2013, the Board remanded the case for additional development.

In a February 2014 letter, the Veteran was advised that the Veterans Law Judge who presided at the August 2007 hearing was no longer employed by the Board and of his right to another hearing before a current Veterans Law Judge; however, he declined such a hearing in a March 2014 statement.

In a September 2014 decision, the Board, in pertinent part, again denied entitlement to service connection for a deviated septum and remanded the issues of entitlement to service connection for a right knee disability and a psychiatric disability to include PTSD for further development.  The Board also remanded the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus in order that a statement of the case could be issued.

The Veteran again appealed the Board's July 2014 denial of service connection for a deviated septum to the Court.  In June 2015, the parties again filed a JMPR and by Order dated in June 2015, the Court granted the JMPR, vacating the part of the Board's September 2014 decision which denied service connection for a deviated septum, and remanding that issue for compliance with the JMPR.

By October 2014 rating decision, the RO (effectuating part of the Board's September 2014 decision) granted service connection for DJD, claimed as back disability or injury, and assigned a 10 percent rating, effective from August 10, 2004; the Board also granted service connection for radiculopathy of right and left lower extremities, and assigned 10 percent ratings, effective from August 10, 2004.  In an August 2015 rating decision, the RO, in pertinent part, granted a 20 percent rating for DJD, lumbosacral spine, effective from November 10, 2014; denied ratings in excess of 10 percent for radiculopathy of the right and left lower extremities; and denied entitlement to a TDIU.

In December 2015, the Board, in pertinent part, denied higher schedular ratings for the lumbosacral spine and left and right lower extremity radiculopathy.  The Board also remanded the issues of entitlement to service connection for deviated septum, entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151, entitlement to a TDIU, and entitlement to higher ratings for the lumbosacral spine and left and right lower extremity radiculopathy on an extraschedular basis.  These issues, as well as the issues of entitlement to service connection for a right leg disability and an acquired psychiatric disability to include PTSD, remanded by the Board in September 2014, are once again before the Board.

The Board notes that in March 2017, the representative requested that the appeal be advanced on the docket because the Veteran recently had a heart attack which resulted in the placement of three stents but since the remaining coronary arteries remained blocked, the prognosis for survival is poor.  Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Board hereby grants the motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to an increased rating for DJD of the lumbosacral spine and right and left lower extremities on an extraschedular basis, entitlement to compensation under 38 U.S.C. § 1151 for diabetes, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A deviated septum was not shown in service and the preponderance of the evidence fails to establish that the Veteran's current deviated septum is related to any event, injury, or disease during service.

2.  The evidence is at least evenly balanced as to whether the Veteran's PTSD and depression are related to an in-service personal assault.

3.  A right leg injury was not shown in service and the preponderance of the evidence fails to establish that the Veteran's current right leg disorders are related to any event, injury, or disease during service.  Right knee arthritis was not noted in service or manifest to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  A deviated septum was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, PTSD and depression were incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A right leg injury was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

As for the deviated nasal septum and right leg claims denied herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified multiple times via letters of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and pertinent, available post-service treatment (VA, private, and Social Security Administration) records, has been completed.  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.

The Board notes that the Veteran's available service treatment records from his period of active duty are included in the record.  In compliance with the January 2010 Board remand, November 2012 JMPR and June 2013 Board remand, the AOJ directly contacted the military medical facilities at Fort Polk, Louisiana and Fort Riley, Kansas and requested the Veteran's complete service treatment records during the period from August 1972 to May 1973.  These facilities reported that they had no records pertaining to the Veteran; all such records were previously sent to the National Personnel Records Center, and from there sent to the RO.  See November 2013 Reports of General Information.  (The Board notes that although there was previously some indication that the Veteran also received treatment at a field dispensary in "Grdfweir," West Germany, the Veteran has since clarified that this was reported in error, and he never received any medical treatment at a West German field dispensary.  See May 2011 statement from the Veteran.)  There is no indication that the service treatment records are incomplete.  Therefore, in light of the foregoing, the Board finds that further efforts to obtain any additional service treatment records would be futile.

Moreover, in compliance with the November 2012 JMPR, June 2013 and September 20114 Board remands, the Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of his right leg disabilities, which for reasons discussed below, the Board finds adequate.  Pursuant to the same remands, as well as the June 2015 JMPR and December 2015 Board remand, the Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of his deviated nasal septum, which for reasons discussed below, the Board finds adequate.  Accordingly, the Board finds that there has been substantial compliance with these prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, while the Veteran has not alleged any deficiencies with the August 2007 Board hearing, the Board observes that the Veterans Law Judge presiding over that hearing fully explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and elicited information from the Veteran concerning the nature and etiology of his claimed disabilities.

Legal Principles

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis and psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as arthritis or psychoses is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Deviated Septum

The Veteran contends that he was hit in the face with an over-sized helmet during pugil stick training, which caused a bloody nose and chipped teeth and, ultimately, a deviated septum.

An August 1972 entrance examination report notes that the nose and sinuses were clinically evaluated as normal.  A September 1972 dental record indicates two missing molars and no chipped teeth.  The Veteran's service treatment records do not show treatment for, complaints of, or diagnoses of a deviated septum.  In an April 1973 report of medical history, the Veteran indicated that he had a history including ear, nose or throat trouble but he denied having sinusitis, bone, joint, or other abnormality.  He reported that to the best of his knowledge he was currently in good health.  An April 1973 separation examination report notes that the Veteran's nose, sinuses and mouth and throat were clinically evaluated as normal.

The Veteran underwent a post-service VA examination in November 1973.  The examination report shows that the Veteran's neck, nose and sinuses were noted to have no significant abnormality on examination.  A skull X-ray indicated "no evidence of any fracture involving any of the bones of the cranium."

VA hospital records for treatment provided between February and March of 1974 shows that the Veteran reported that his car was struck from behind by a truck.  He stated that he struck his head on the roof of the car.  X-ray studies of the maxillary sinuses were noted to be normal.

An August 1995 VA progress note shows findings of a deviated septum.  A September 1995 VA progress note shows that the Veteran reported being in a motor vehicle accident in August 1995.

A May 2001 treatment record notes a left nasal septal deviation.  A June 2002 report notes a septal deviation to the right.

In September 2004, the Veteran was noted to have a deviated nasal septum with related sinus infections.  An October 2004 report notes that a deviated septum was "still issue."  Reports dated in December 2004 and June 2005 state that a computerized tomography (CT) report indicates that there was no deviated septum.  An October 2005 report shows that the Veteran reported that he broke his nose during service with a possible fractured maxillary sinus, and that he has had sinus symptoms since that time.  A November 2007 report notes a history of chronic sinusitis secondary to a deviated septum from injuries sustained in the service.

In March 2008 and January 2010, the Board remanded the appeal for further development, and in March 2012 the Board denied the claim.  The Veteran subsequently appealed to the Court and in the November 2012 JMPR, the parties agreed that the Board had failed to substantially comply with the Board's 2010 remand instruction to directly request treatment records from Fort Polk and Fort Riley.  In June 2013, the Board remanded the appeal for action consistent with the JMPR which, as discussed above has been completed.

A July 2013 sinusitis VA examination notes that nasal endoscopy revealed slight septal deviation to the right.  The claims file was not reviewed and the examiner indicated that the Veteran was being sent for a CT scan of the sinuses.  In a September 2013 addendum opinion, the examiner reviewed the claims file and noted the Veteran's report of trauma to his nose during service.  The examiner opined that the Veteran's deviated septum was less likely than not incurred in or caused by an in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran never complained of deviated septum or nasal trauma in service; he was only seen for acute cold symptoms.  Separation examination revealed no such complaints of disability.  The examiner stated that the November 2007 opinion of record (that the Veteran had chronic sinusitis secondary to a deviated septum from injuries sustained in the service) was not supported by evidence in the claims file, but rather was based on statements provided by the Veteran.

In an October 2013 correspondence, someone claiming to have served with the Veteran reported that he had witnessed the Veteran suffer a broken nose during a combat training exercise in September 1972.

In September 2014, the Board again denied the claim.  The Veteran appealed to the Court and in the June 2015 JMPR, the parties agreed that the Board erred by failing to provide an adequate statement of reasons and bases for its decision.  Specifically, the parties agreed that the Board's analysis regarding the adequacy of the July 2013 VA examination and September 2013 addendum was insufficient with respect to whether a purported in-service broken nose could have led to the Veteran's currently diagnosed deviated septum.  The parties agreed that while the Veteran explicitly raised the theory that his alleged in-service broken nose caused his current nasal symptoms, it was "unclear from the 2013 VA examiner's rationale whether the Veteran's contention or the evidence that he broke his nose during his military service did not constitute nasal trauma, while at the same time potentially indicating that such nasal trauma would support the claim."  In addition, the Board's explanation that the lay statements of record were not competent to diagnose a deviated nasal septum did not address the competency to describe nasal trauma in the form of a broken nose.

In December 2015, the Board remanded the claim for an addendum opinion to address the Veteran's contention that he broke his nose in service and that the claimed trauma resulted in his current deviated septum.

A March 2016 entry in Virtual VA shows that in February 2016, a VA doctor opined, following a review of the entire claims file but with particular attention to the remand directives and the buddy statements asserting that the Veteran broke his nose in service, that it was less likely than not that the Veteran's mild nasal septal deviation found on the 2013 examination was incurred in or caused by service.  He indicated that had such an event happened, the November 1973 skull X-ray taken approximately 6 months after discharge would not have failed to demonstrate any evidence of a nasal fracture and the 2004 head CT scan would not have indicated that no deviation of the nasal septum was found.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  While the Veteran has a current diagnosis of a deviated nasal septum, a preponderance of the evidence shows that it is unrelated to service.

In this regard, the most probative evidence of record is the February 2016 VA opinion.  The examiner there, an M.D., considered all the evidence of record with particular attention to the assertions that the Veteran broke his nose while in service which ultimately caused his current deviated septum.  Although the opinion was concise, it cited the evidence the examiner considered most relevant and gave clear reasons for its conclusions which were based on evidence that is consistent with the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The examiner explicitly stated that he had reviewed the claims file "in detail especially the remand document and Buddy statements."  As such, it is clear that he gave due consideration to the Veteran's contentions and supporting statements.  In his expert medical judgment, however, he determined that other evidence more reliably indicated whether the Veteran's current deviated nasal septum was in any way related to service, to include the claimed broken nose, and he explicitly cited that evidence in his opinion.  Accordingly, the Board finds this opinion to be highly probative.  Although the Board acknowledges that there were deficiencies in the July and September 2013 VA opinion and addendum as discussed in the June 2015 JMPR, the aspects of those opinions that have not been deemed inadequate bolster the February 2016 VA examiner's conclusion.

While the November 2007 opinion relates the Veteran's deviated septum to an in-service injury, that opinion is fairly cursory in that the examiner did not explain what evidence in the Veteran's treatment records supported his conclusion.  He also made no reference to any clinical data or other evidence as rationale for his opinions, to include the negative findings in the service treatment records and lack of medical evidence for many years.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

To the extent the Veteran has offered his opinion that his current deviated nasal septum is in any way related to service, his statements regarding the cause of his deviated nasal septum are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In the instant case, the question of the cause of a deviated septum, particularly when the claimed cause took place many years before the initial post-service diagnosis, is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his deviated septum was caused are generally not competent evidence as to a nexus.  To the extent the Veteran is competent to so opine, the Board finds that the February 2016 VA examiner's interpretation of the evidence as to whether it is indicative of a nexus between service and the current disability is entitled to more weight than the Veteran's lay assessment.

The Board acknowledges that Veteran is competent to identify a broken nose since such an injury has similar characteristics to a broken leg.  See Jandreau, 492 F.3d at 1377.  The Board does not find credible, however, the Veteran's contention that he suffered a broken nose in service.  Again, the service treatment records, all of which appear to have been associated with the claims file as discussed above, show that in April 1973, although the Veteran reported a history including ear, nose or throat trouble, he denied having bone, joint, or other abnormality; at separation he reported that to the best of his knowledge he was currently in good health and the examiner found his nose and sinuses were clinically evaluated as normal.  It is reasonable to assume that something as conspicuous and amenable to lay identification as a broken nose would likely have been reported or noted on a comprehensive medical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (Board may reasonably conclude that a compound fracture would have been observed and record, but would require medical evidence to determine whether a particular type of cancer would have manifested observable symptoms in service that likely would have been reported and recorded).  Similarly, at the November 1973 VA examination, the Veteran's nose was again noted to have no significant abnormality on examination.  Hence, the Veteran's contention that he broke his nose in service appears inconsistent with his own statements at separation and with the medical assessments made at separation and soon thereafter.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, not only was the Veteran's claim made many years after service, see Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant), but the Veteran's claim was also made in the context of an application for disability benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  In sum, while the Veteran is competent to identify a broken nose, the Board finds that the above factors weigh heavily against the credibility of such a contention.  Similarly, while the Veteran's buddies are also competent to identify a broken nose, these same factors, with the exception of having a pecuniary interest in the outcome, weigh against the credibility of their statements.

Finally, the Board observes that a deviated septum was first diagnosed in August 1995, more than 25 years after service.  While not necessarily outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the most probative evidence of record shows that the current deviated septum did not have its onset during service or for many years thereafter and that a preponderance of the evidence shows that it is in no way related to service.  Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Acquired Psychiatric Disorder to include PTSD

The Veteran asserts that current acquired psychiatric disorders, to include PTSD, were caused from being verbally and physically abused by drill instructors, beaten by his sergeants and by other soldiers, and bound in an uncomfortable position during in-service training.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  Moreover, pursuant to 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011).

The Veteran's service treatment reports show that in September 1972, he was treated for bruised ribs and a sore throat.  There was no diagnosis.  In December 1972, he was treated for complaints of a rash, malaise and vertigo, and was noted to be "nervous" with this.  The Veteran's separation examination report, dated in April 1973, showed that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran indicated that he had a history of a wide variety of symptoms, to include "depression or excessive worry," "nervous trouble of any sort," and possibly "frequent trouble sleeping."

The Veteran's service personnel records show the following: he underwent combat training from approximately September 1, 1972 through December 1972.  His military occupation specialty was motor transportation.  He received two non-judicial punishments, (Article 15s) for being absent without leave (AWOL); there were three periods of AWOL; his DD Form 214 shows that he had 32 days lost under Title 10 USC, Section 972.  A DA Form 19-32 shows that in April 1973, he had attempted to flee from apprehension and struck a military policeman.  He was given a hardship discharge.

As for the post-service medical evidence, it shows the Veteran was diagnosed with anxiety neurosis in 1973.  The next relevant medical evidence shows that in 1992, the Veteran began receiving psychiatric treatment, at which point he reported a childhood history of sexual and physical abuse.  Beginning in 2001, his diagnoses included PTSD.

In statements dated in November 2003 and September 2004, a VA physician reported that the Veteran had PTSD related to a "severe beating" during service, and depression due to "severe injuries" incurred in basic training.

In March 2012, the Board denied the claim.  The Board determined that the Veteran was not a credible historian because there were no official reports of an assault.  Although he had been noted to have had bruised ribs on one occasion, because there were no subsequent complaints or findings, the Board found it an insufficient basis to show the claimed beatings occurred.  The Board further noted that to the extent any medical examiners had concluded that the Veteran had PTSD due to his service, these reports suffered from a number of defects and, in any event, those reports were all based on the Veteran's allegations of stressors witnessed during service which the Board had determined to not be credible.  The Board attributed any current diagnoses of PTSD to the Veteran's self-reported childhood history of physical and sexual abuse.  As such, the Board determined that there was no verified stressor upon which a diagnosis of service-related PTSD could be based, and therefore the claim was denied.

The Veteran subsequently appealed to the Court.  In the November 2012 JMPR, the parties agreed that VA failed to substantially comply with the Board's 2010 remand instruction to obtain treatment records from Fort Polk or Fort Riley.  The parties also agreed that the Board had not adequately discussed whether VA had satisfied the notice provisions pertaining to PTSD based on personal assault, and had not adequately considered whether VA had satisfied its duty to assist in providing adequate medical examination in connection with the claim for PTSD.

In June 2013, the Board remanded the appeal to attempt to obtain any outstanding records, provide the Veteran with notice advising him how to establish a claim for PTSD based on personal assault, and for a VA examination and opinion.

In July 2013, a VA examiner concluded that the Veteran did not have a mental disorder conforming to the DSM-IV because the prior diagnoses appeared to be invalid or otherwise in error.

In September 2013, the Veteran submitted a statement from a childhood friend who reported that the Veteran and her brother both served together at Fort Riley and in Germany and that she had witnessed the Veteran change from being a happy child to being depressed and sad after returning from service.  In another September 2013 statement, the wife of one of the Veteran's friends reported that both the Veteran and her husband served in Kansas and Germany together and that the Veteran exhibited a personality change following service.

In an October 2013 correspondence, someone claiming to have served with the Veteran reported that he had witnessed the Veteran be hog tied by two sergeants, which resulted in the Veteran passing out due to the lack of oxygen.

In a February 2014 correspondence, the Veteran stated that he never claimed that he served in Vietnam, as a POW, or in combat, but that he did serve in Germany during the Reforger.

In September 2014, the Board again remanded the appeal, finding the July 2013 VA opinion inadequate because the claims file revealed numerous instances of competent and credible mental health diagnoses.

Virtual VA shows that in a January 2016 addendum, a VA psychologist opined that based on the "evidence noted in the records reviewed," it was less likely than not that any psychiatric disability, including but not limited to PTSD, was "significantly related to" the Veteran's military service.  He noted that the claims file revealed:

[N]umerous mental health diagnoses and that the vast array of these similarly situated diagnoses suggests, in and of itself, that the Veteran has a complicated clinical picture that has led various mental health professionals to categorize or label his clinical presentation differently over time based on the unique presentation and/or information presented to them.  The fact that the Veteran may have been given a diagnosis or prescribed medication from a treatment provider does not necessarily mean that the Veteran experienced that disorder in the manner in which the Veteran claims.  This is because of the difference between clinical and forensic psychological assessment, where clinical assessment often rely heavily, if not exclusively, on the Veteran's self-report, and generally do not question the accuracy or veracity of Veteran's claims unless presented with conflicting information.  Forensic psychological assessments, like compensation and pension examinations, on the other hand, require review of multiple data points to derive at a conclusion regarding diagnosis and etiology.  This reliance in data besides the Veteran's self-report is integral to determining the accuracy of the Veteran's claims.  This is especially true in situations in which the Veteran has an inherent motivation or drive to possible exaggerate or fabricate symptoms and/or etiology for financial gain.

The examiner found insufficient evidence to support a link between the Veteran's current acquired psychiatric disabilities and service based in large part on inconsistencies noted in the March 2012 Board remand and the July 2013 VA examination.  The examiner further noted that while there was some evidence to support the Veteran's claims of a valid criterion A stressor (e.g., two lay buddy statement about physical abuse by superiors), the physical injuries claimed by the Veteran and his buddies were inconsistent with the service treatment records.  Moreover, even if a valid military stressor was found to have occurred, that did not necessarily mean that the Veteran experienced a significant psychological distress secondary to those experiences.  Finally, the examiner found that the lack of continuous mental health treatment meant and the inconsistencies observed by the July 2013 examiner regarding the Veteran's self report and his observed behavior undermined the validity of any opinions attributing acquired psychiatric disorders to service.

In March 2017, the representative submitted a medical opinion from a private psychiatrist who is also a neurosurgeon.  Following a review of the claims file, the examiner opined that it was as likely as not that the Veteran's current psychiatric disorders, which he determined included chronic PTSD and major depression, were the result of military service and his training episode.  The examiner noted that the Veteran's traumatic experience while in training had been verified by two soldiers who witnessed the episode.  He also noted that if the Veteran had experienced childhood abuse, it would not mean that he could not have experienced an in-service stressor; rather, it would have made him more vulnerable to traumatic experiences.  Regardless, there was no question the in-service training incident qualified as a necessary stressor and cause of PTSD.  Significantly, there were no preexisting neurobehavioral incidents in his history and the Veteran entered the military without restrictions or limitations.  After the trauma during training, there was a distinct change in his behavior and compliance which the examiner opined represented a "marker" of the trauma which further corroborated the stressor.  The examiner further observed that even though the November 1973 examination did not result in a diagnosis of PTSD, there was no such diagnosis at that time, but that significantly, he had been diagnosed with anxiety neurosis.  The examiner further opined that although the 2002 VA psychologist did not render a diagnosis of PTSD at the time of that examination, in the examiner's opinion, the psychologist described all the signs and symptoms of PTSD.  In 2004 and 2007, a VA psychiatrist described in detail the Veteran's signs and symptoms and confirmed the diagnosis of PTSD.  While the 2013 VA examiner concluded that the Veteran had fabricated his story based on what he perceived as inconsistencies in the record, the 2017 private examiner did not find this evidence to be necessarily inconsistent.  The Veteran's history over three decades revealed consistent signs and symptoms of neurobehavioral dysfunction associated with PTSD and depression and although there were gaps in the Veteran's medical history, this was typical with people suffering with PTSD since they are often unpredictable, labile, avoid facilities and providers, and are difficult, irritable and adversarial when compliant with treatment.  Regarding the assertion that the Veteran served in Vietnam, the psychiatrist noted that the Veteran had indeed served during the Vietnam era; as to the assertion that the Veteran had served in Germany, the psychiatrist claimed that the record showed that the Veteran was briefly in Germany; and the psychiatrist determined that there was no evidence that the Veteran had portrayed himself as a combat Veteran.  The examiner acknowledged that the Veteran had two motor vehicle accidents but stated that in his opinion as a neurosurgeon, the residuals of a traumatic brain injury do not resemble the clinical picture the Veteran had presented for 40 years and that such post-service injuries were not responsible for the PTSD.

Based on the above, the Board finds that there is sufficient evidence to grant entitlement to service connection for PTSD and depression.  The Veteran has current diagnoses of PTSD and depression and the Board finds there is sufficient competent and credible evidence to establish that the claimed stressor occurred.  The Veteran has submitted lay statements corroborating the claimed stressor and there is circumstantial evidence that is consistent with his claim, namely, service treatment records showing that he was treated for bruised ribs during the time when he was participating in combat training.  At separation, the Veteran reported a history of depression or excessive worry, nervous trouble, and possibly frequent trouble sleeping, and approximately six months after separation, he was diagnosed with anxiety neurosis.  The personnel records show evidence of deterioration in work performance, including going AWOL and striking a military policeman, which a psychiatrist has determined to be markers of the claimed stressor.

While the January 2016 VA examiner has the requisite medical training to opine as to the etiology of acquired psychiatric disorders to include PTSD, and it appears he reviewed the claims file, his rationale that these disorders were unrelated to service did not appear to address the Veteran's reports at separation or the 1973 diagnosis of anxiety neurosis.  While the examiner found the two buddy statements not credible because the physical injuries described there were inconsistent with the evidence in the service treatment records, he did not offer any specifics as to how they were inconsistent, nor did he address the fact that the service treatment records show that he had been treated for bruised ribs.

The March 2017 examiner also has the requisite medical education, expertise and training necessary to diagnose acquired psychiatric disorders and to offer an opinion as to etiology.  The examiner indicated that he had reviewed the claims file and he provided an extensive rationale for his opinion that was consistent with the evidence of record.  In his medical judgment, the service treatment and personnel records showing evidence of behavioral changes were markers of a traumatic experience that corroborated the claimed stressor.  While he acknowledged the evidence indicating that the Veteran may have had a traumatic childhood, he provided a reasonable explanation as to why the Veteran's in-service experiences were ultimately responsible for his PTSD and depression.  He also offered a reasonable explanation, based on his medical experience, for the lack of continuous mental health treatment since service.  Although the examiner appeared to gloss over some legitimate concerns about the consistency of the Veteran's statements, none of those inconsistencies directly pertain to his contention that he was assaulted during a training exercise in service.  In this regard, it is immaterial whether the Veteran served, or did not serve, in Vietnam, Germany, or in combat.

In sum, the Board finds that the evidence presently before the Board is sufficient to grant the appeal: the Veteran has been diagnosed with PTSD and depression, and the evidence is at least evenly balanced as to whether the Veteran suffered an in-service personal assault and as to whether these disabilities are related to such in-service personal assault.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD and depression is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

Right Leg

Finally, the Veteran contends that his right leg disabilities are related to service.  The Veteran's service treatment records do not show treatment for or a diagnosis of a right leg disorder.  In March 1973, although the Veteran reported swollen or painful joints, cramps in his legs, bone, joint or other deformity, trick or locked knee, he denied lameness.  In April 1973, while the Veteran reported swollen or painful joints and cramps in his legs, he denied arthritis, rheumatism, or bursitis; bone, joint or other deformity; lameness; and trick or locked knee.  At separation, the examiner found normal lower extremities upon clinical examination and the Veteran reported that to the best of his knowledge, he was in good health.

The post-service medical evidence includes the VA examination report, dated in November 1973, which shows that the examiner noted that he had a normal walk and posture, and that he disrobed easily.  The examiner stated, "Watching him move about the examining room one would have a hard time to tell whether anything was ever wrong with him.  He walks on his toes, heels, inside and outside of his feet, runs in place, hops on one foot or other with no particular difficulty.  He bends over to touch his toes and general[ly] performs all the functional maneuvers with no difficulty at all."  The examiner stated that there were no significant findings of any kind and found that the musculature was symmetrical and of normal development.

VA progress notes dated in 1986 show that the Veteran reported that he was a heavy equipment machine operator, and that he complained of a one-year history of right leg pain.

A VA progress note, dated in September 1995, shows that the Veteran reported that he had been in a motor vehicle accident in August 1995.  VA reports dated in 1997 indicate use of a right knee brace.  In November 2000 and March 2001, he reported bilateral knee pain and right ankle pain due to a fall in September 2000 which caused a right ankle fracture and a right knee ligament tear.  He was noted to have a possible internal derangement of the right knee, and right patellofemoral syndrome.  He was noted to be obese.  He underwent physical therapy through May 2001.

A September 2001 VA progress note shows he reported that his knees had been "scoped" (i.e., undergone arthroscopies) in the 1980s.

A private treatment report from J.W.O., M.D., dated in June 2001, shows that the Veteran reported that he had last worked in landscaping in September 2000.

A VA joints examination report, dated in November 2002, was written by an examiner who performed a November 2002 VA bones examination.  It contains diagnoses noting chronic bilateral knee pain.  The examiner stated that it was at least as likely as not that the Veteran's "pain and suffering" was related to his injuries that he incurred during his tour of duty.

In March 2008 and January 2010, the Board remanded the appeal for further development, and in March 2012 the Board denied the claim.  The Veteran subsequently appealed to the Court and in the November 2012 JMPR, the parties agreed that the Board had erred in its discussion as to whether VA had satisfied its duty to assist by providing adequate medical examination.  In addition, the parties agreed that the Board had failed to substantially comply with the Board's 2010 remand instruction to directly request treatment records from Fort Polk and Fort Riley, which, as discussed above, has since been completed.

In June 2013, the Board remanded this case for an opinion as to the etiology of any current or recent right leg disability.

In July 2013, the Veteran underwent a VA examination.  The report notes the Veteran's history of patellofemoral syndrome of the right knee that was diagnosed in February 2001.  After reviewing the claims file and examining the Veteran, the examiner opined that any right leg disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that review of the claims file showed no evidence of a right knee disability occurring in service or since service.

In September 2014, the Board again remanded the appeal after finding the July 2013 examiner had not included any specific discussion of many pertinent medical records, to include a 1997 report that the Veteran used a knee brace, November 2000 complaints of right knee and ankle pain, and an April 2002 diagnosis of DJD.  The Board also noted that the examiner's statement that the Veteran had never been diagnosed with a right leg disability was contrary to the evidence of record.  Accordingly, the Board remanded the appeal for another opinion.

In an October 2013 correspondence, someone claiming to have served with the Veteran reported that after another soldier fell on the Veteran's right leg, it broke, and that although his leg was put in a cast, he was not given a profile and therefore had to continue performing running exercises and other physical activities.  In addition, he reported that the Veteran fell down the stairs in the barracks while he had the cast on, which caused him to split open his right knee.

In July 2015, a VA examiner opined, after examining the Veteran and reviewing the claims file, that the Veteran's right leg conditions, including mild right knee DJD and "L. knee PFS," were less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the Veteran's description of the in-service leg injury was not corroborated by the service treatment records and, further, his documented knee complaints became persistent only after several post-service incidents described in the July 2013 opinion.

Virtual VA shows that in December 2015, an addendum opinion was obtained from the author of the July 2015 opinion.  There, the examiner clarified that the Veteran had right knee patellofemoral syndrome.  He further noted that the Veteran has had documented right knee problems since the late 1990s and that although the most current examination demonstrated a diagnosis of patellofemoral syndrome, "there is absolutely no indication of a right knee problem in the [service treatment records]," and as such, there was no nexus between his service activities and his initial documented right knee complaints in the late 1990s.

Based on the above, the Board finds that the claim must be denied.  Although the Veteran has current diagnoses of right knee patellofemoral syndrome and DJD, a preponderance of the evidence shows that these disabilities are not related to service.  The July 2015 opinion and December 2015 addendum, taken together, adequately address the pertinent evidence of record, address the Veteran's contentions, and respond to the questions identified in the September 2014 remand with reasoned opinions that are consistent with the evidence of record, and added the weight of medical knowledge.  As such, the Board affords them significant probative value.  See Nieves-Rodriguez, 22 Vet. App. 304.  As directed by the September 2014 remand, the examiner provided an opinion as to the etiology of the right leg disabilities, addressed the Veteran's prior history of complaints related to his right leg and explained why they were unrelated to service.  His rationale accurately portrayed the evidence of record and addressed the relevant facts.  While there are deficiencies in the July 2013 opinion, the aspects of that opinion that are not inadequate bolster the 2015 conclusions.

Although the November 2002 examiner indicated that the Veteran's "pain and suffering" were related to the injuries he suffered during service, he did not specifically identify which disorders resulted from which injuries, nor did he offer a supporting rationale for his conclusion.  As such, the Board affords it little probative value.  Moreover, the Board notes that the Veteran is service-connected for a right leg disability related to his low back condition, and is currently compensated at  10 percent disability level for pain and other symptoms connected with that disability. Thus, compensating these symptoms twice would violate the prohibition against pyramiding. 38 C.F.R. § 4.14 (2016).

While the Veteran has offered his opinion that his current right knee DJD and patellofemoral syndrome are related to service, his statements regarding the cause of his right knee disorder are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson, 581 F.3d 1316.  In the instant case, the question of the cause of a right knee disability, particularly when the claimed cause took place many years before the initial post-service diagnosis, is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his right knee condition was caused are not competent evidence as to a nexus.  While the Veteran is competent to report joint pain, and the evidence shows that in reports of medical history around the time of separation, he reported generalized swollen or painful joints and cramps in his legs, the Board finds that the VA examiner's interpretation of that evidence as to whether it is indicative of a nexus between service and the current disability, is entitled to more weight than the Veteran's lay assessment.

Although the Veteran and his buddy are competent to identify a broken leg, see Jandreau, 492 F.3d 1377, the Board does not find credible the assertion that he broke his leg in service or that a claimed broken leg caused him to fall down the stairs resulting in a "split open" knee.  Again, the service treatment records, all of which appear to have been associated with the claims file as discussed above, show that at separation, the examiner found normal lower extremities and the November 1973 examiner determined that the Veteran had normally developed and symmetrical musculature, and no difficulty with functional maneuvers.  It is reasonable to assume that something as conspicuous and amenable to lay identification as a broken leg or split open knee would likely have been reported or noted on a comprehensive medical examination occurring within a short period of time following the alleged injury.  See Kahana, 24 Vet. App. at 439.

In sum, the most probative evidence of record shows that the current right knee disorders did not have their onset during service or for many years thereafter and that right knee arthritis was not compensably disabling within one year of separation from service.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that right knee arthritis existed or was "noted" in service or within one year of separation from service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a deviated nasal septum is denied.

Entitlement to service connection for PTSD and depression is granted.

Entitlement to service connection for a right leg disability is denied.


REMAND

Regarding entitlement to compensation under 38 U.S.C. § 1151 for diabetes, the Veteran claims that he contracted diabetes due to medication, Olanzapine, prescribed to him by VA as part of his treatment for his psychiatric condition.  In December 2015, the Board remanded the appeal for an opinion to address whether the Veteran's prescribed Olanzapine resulted in or contribute to his additional disability of the onset of diabetes.

In February 2016, a VA doctor stated only that "There is no evidence that the olanzapine contributed to or caused the diabetes.  He was on it in 2003, and it was discontinued on October 31, 2003 with his dose as of November 7, 2003 being 5 mg, which is obviously in error by the psychiatrist."

The claims file reveals a March 2016 document from another VA doctor which purportedly offers a medical opinion but which only restates the question presented.

Thereafter, in June 2016, the author of the February 2016 opinion stated that:

The opinion is that it was not likely that the treatment of the Veteran's psychiatric condition was not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical [treatment or examination] or was an event not reasonably foreseeable.  Dr. Jeffrey is a board certified physician in Internal Medicine.  [The author of the March 2016 opinion] is board certified in General, Child and Adolescent and Forensic Psychiatry [and] has an [academic] appointment in the Department of Psychiatry and Behavioral Sciences as an Associate Professor.

The above opinions are inadequate.  While threshold considerations include whether the person is suitably qualified, most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, while the author of the March 2016 appears suitably qualified to offer an opinion, the rationale is inadequate.  Appeals to authority are insufficient and offer no insight into what kind of treatment would reasonably be indicated given a particular set of circumstances.  Accordingly, an addendum opinion is required.

In addition, the AOJ has not readjudicated this issue or issued a supplemental statement of the case before returning it to the Board.  38 C.F.R. § 19.31 (2016); Stegall, 11 Vet. App. 268.

Regarding entitlement to higher ratings for the lumbosacral spine and left and right lower extremity radiculopathy on an extraschedular basis, in December 2015, the Board noted that, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) which held that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture, a remand was appropriate so that once all pending issues were adjudicated, the RO could determine if referral for an extraschedular evaluation was warranted.  Specifically, the AOJ was to determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) was necessary based on the collective impact of the Veteran's service-connected disabilities after ensuring that the claims for service connection for a right knee disability and for a psychiatric disability to include PTSD had been adjudicated by the RO.  For reasons explained below, it does not appear that the question of whether entitlement to higher ratings for the lumbosacral spine and left and right lower extremity radiculopathy on an extraschedular basis, separate from the question of unemployability, has been considered.

Although the Board had previously requested an opinion regarding entitlement to compensation under 38 U.S.C. § 1151 for diabetes and directed the AOJ to consider the collective impact of the Veteran's service-connected disabilities in connection with determining whether referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321 for the lumbar spine and radiculopathy disabilities was warranted, in a July 5, 2016 memorandum, the RO noted that in December 2015, the Board:

[R]emanded the issue of [TDIU] for an additional VA opinion in regard to the issue of service connection for type II diabetes.  The [Board] also noted that the Veteran may still be entitled to [TDIU] benefits on an extra-schedular basis...[The recommendation of the July 2016 memorandum was that] entitlement to [a TDIU should not be] granted.  The evidence does not show the Veteran is unemployable due to his service connected conditions.

In spite of this determination, in an October 2016 administrative decision, the Director of Compensation Service noted that the "memorandum request dated July 5, 2016 asked that a determination be made as to whether the Veteran is entitled to [a TDIU] on an extraschedular basis" under 38 C.F.R. § 4.16(b).  The decision also noted that the Board had previously remanded the appeal for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) on a collective basis due to the service-connected disabilities.  The Director of Compensation Service ultimately determined that entitlement to a TDIU on an extraschedular basis was not warranted and that entitlement to an increased evaluation based on the "collective impact of the service-connected lumbar spine with bilateral radiculopathy of the lower extremities is denied."

In December 2016, the AOJ issues a supplemental statement of the case explaining why entitlement to service connection for a deviated septum and entitlement to a TDIU were not warranted.  No supplemental statement of the case has been issued regarding whether entitlement to higher ratings for the lumbosacral spine and left and right lower extremity radiculopathy on an extraschedular basis are warranted.  Again, it does not appear that the question of whether entitlement to higher ratings for the lumbosacral spine and left and right lower extremity radiculopathy on an extraschedular basis, separate from the question of unemployability, has been considered.  Stegall, 11 Vet. App. 268.  On remand, the AOJ should do so and then issue a supplemental statement of the case, if otherwise indicated.  38 C.F.R. § 19.31.

The issue of entitlement to a TDIU is deferred pending the development below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims folder to an appropriate examiner for an opinion as to whether the Veteran's treatment with Olanzapine beginning in October 2003 resulted in additional disability, being the onset of diabetes, as a complication of the medication.  Request that the examiner review the claims folder and note that such review has been accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the prescribed Olanzapine caused the onset of diabetes, and whether the treatment of the Veteran's psychiatric condition with Olanzapine was (A) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  The examiner should consider Dr. Murawsky's April 2007 statement regarding the complications of Olanzapine.

A complete rationale must accompany any opinion provided.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


